NUMBER 13-20-00019-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


        IN RE FRANK TORRES, M.D. AND SAN BENITO MEDICAL
                       ASSOCIATES, INC.


                       On Petition for Writ of Mandamus.


                                         ORDER

   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       Relators Frank Torres, M.D. and San Benito Medical Associates, Inc. filed a

petition for writ of mandamus in the above cause on January 15, 2020. Through this

original proceeding, relators contend that the trial court abused its discretion by granting

a new trial. The Court requests that the real party in interest, Enrique Linan, individually

and as heir of Laura Linan, deceased, or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.
      IT IS SO ORDERED.

                                 PER CURIAM

Delivered and filed the
21st day of January, 2020.




                             2